Citation Nr: 1605258	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  05-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 2004, for the assignment of a 100 percent rating for arteriosclerotic heart disease and a separate 10 percent rating for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Theodore F. Sumner, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971 and from April 1976 to December 1985.  

The comes matter before the Board on appeal from a November 2004 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased 100 percent rating for arteriosclerotic heart disease and a separate 10 percent rating for hypertension, both effective July 14, 2004. 

In a decision issued in February 2007, the Board denied the Veteran's claim for an earlier effective date.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court issued an order that vacated the February 2007 Board decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a January 2009 Joint Motion by the parties.

In a decision issued in October 2009, the Board denied the Veteran's claim for an earlier effective date.  The Veteran appealed that decision to the Court.  In January 2012, the Court issued a Memorandum Decision that vacated the October 2009 Board decision and remanded the matter on appeal.

In September 2012, the Board remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran argues that he is entitled to an effective date of either May 20, 1997 or October 14, 1997 for the assignment of a 100 percent rating for arteriosclerotic heart disease and the assignment of a separate 10 percent rating for hypertension based on a claim filed in October 1997.  He also seeks entitlement to TDIU.

Historically, service connection for hypertension was granted in a December 1988 rating decision which assigned a 10 percent rating effective August 11, 1987.  A May 1998 rating decision increased the rating for atherosclerosis with hypertension to 30 percent, effective October 14, 1997, the date the Veteran's claim for increase was received.  In July 1998, the Veteran's then representative filed a NOD with the assigned rating.  The NOD asserted that the RO should increase the rating based on the Veteran's stable angina and cardiac condition including invasive cardiac surgery.

A July 1999 rating decision increased (to 60 percent) the rating for arteriosclerotic heart disease with hypertension, postoperative angioplasty and stent placement, effective May 20, 1997, the date an increase in disability became factually ascertainable.  A SOC (that explained the basis for the further increase to 60 percent and for the effective date, and also why a rating in excess of 60 percent was not warranted) was issued contemporaneously to the rating decision. A July 14, 1999 cover letter mailed with the SOC advised the Veteran that to perfect his appeal in the matter he had to submit a substantive appeal within 60 days. A July 15, 1999 cover letter indicated that VA Form 4107, Your Rights to Appeal our Decision, was enclosed and that the Veteran could write the RO if he thought its decision was wrong. 

On October 1, 1999 the RO received correspondence from the Veteran's representative stating that the Veteran was filing a NOD with the July 1999 rating decision.  A January 2000 RO letter advised the Veteran and his representative that because the matter was already under appeal and a SOC had been issued, the October 1999 correspondence was being treated as a substantive appeal (in lieu of VA Form 9).  The RO found the correspondence was untimely as a substantive appeal since it was received more than one year after mailing of the May 1998 rating decision and more than sixty days after issuance of the July 1999 SOC.

There was no further communication from the Veteran or his representative until July 14, 2004, when the Veteran filed a new claim seeking a rating in excess of 60 percent for the heart condition. 

In its January 2012 Memorandum Decision, the Court held that because the RO gave the appellant inadequate notice of his appellate rights following the issuance of the July 1999 SOC, the period in which he had to act to perfect his appeal was tolled.  The Court found that on remand, the Board would have to determine whether the evidence in the record establishes that the appellant was entitled to a 100 percent disability rating for his heart condition and hypertension during the period dating from October 1997.  The Board notes that the Court's Memorandum Decision is "the law of the case" in this matter.

In the September 2012 Board remand, the RO was requested to obtain a retrospective medical opinion addressing the severity of the Veteran's heart disability and hypertension for the period from October 1996 to July 14, 2004, as well as the impact of the Veteran's service-connected disabilities on his employment.  

After a careful review of the evidence, the Board finds that a remand is needed for additional development prior to deciding the Veteran's claim.  

As noted above, in October 1999 the RO received correspondence from the Veteran's representative stating that the Veteran was filing a NOD with the July 1999 rating decision.  In that same correspondence, the representative stated he wanted all VA outpatient records from February 1999 through the present to be obtained.  

A review of the file shows that VA outpatient treatment records from January 1998 to February 1999 and from 2004 through the present have been obtained.  However, there are no VA outpatient treatment records from February 1999 to January 2004 which have been associated with the file.  Moreover, there is no indication that these records were requested.

As noted, in January 2000 the RO determined that the October 1999 NOD was not timely.  Having so determined, the RO conducted no additional development of the issue.  It was not until 2004 when the Veteran once again sought to have his disability rating increased that additional development was conducted by the RO.  However, at this juncture, the critical time period is that prior to July 14, 2004, precisely the time period for which VA outpatient treatment records have not been obtained.  

Significantly, the Veteran was afforded a VA examination in April 2014.  At the time, the examiner stated that only a review of the claim file was conducted.  No additional records outside of the claim file were reviewed.  However, the examiner was to render a retrospective opinion for which the outstanding records are relevant and essential.

Therefore, given the above, not only are relevant VA outpatient treatment records which the Veteran wanted to be considered still outstanding, but also, the April VA examiner did not review these records when rendering an opinion.  As such, the Board finds that the outstanding records should be obtained and a new opinion which considers these records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all outstanding VA outpatient treatment records from February 1999 to January 2004 for the Veteran for treatment of his heart disability.  All attempts to obtain the outstanding records should be clearly documented in the claim file.  

2. After the above development has been completed and if additional records are obtained, the AOJ should return the file to the VA examiner who conducted the April 2014 VA examination and request that they provide a new opinion with consideration of the newly obtained records.  The examiner should provide an opinion as to the following:

a.  Whether at any time from October 1996 it was factually ascertainable that the Veteran's arteriosclerotic heart disease was manifested by:

(i) during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.; or 

(ii) after 6 months (after acute illness) with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment excluded; and 

b.  Whether at any time from January 12, 1998 to July 14, 2004, it was factually ascertainable that the Veteran's arteriosclerotic heart disease was manifested by:  chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30; and

c.  Comment on any occupational impairment resulting from the Veteran's service connected cardiovascular disabilities during the period from October 1996 to July 2004.  In particular, the examiner should describe how the Veteran's disability would affect him in both sedentary and physical settings. 

All opinions must be accompanied by a complete explanation of rationale, with citation to supporting factual data.

3. Readjudicate the claims on appeal.  If the claims remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


